Citation Nr: 0916954	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  09-02 526	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cold injury to the feet.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1950 to April 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2008 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veterans claims file 
is now in the jurisdiction of the Oakland, California RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran's January 2009 VA Form 9, Substantive Appeal did 
not indicate whether he wanted to appear at a hearing before 
the Board.  In response to an April 2009 hearing 
clarification request, the Veteran stated that he would like 
to appear before a Veterans Law Judge of the Board at his 
local RO.  Because the Board may not proceed with 
adjudication of the appellant's claim without affording him 
an opportunity for such a hearing, remand is required.  
38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Because the RO schedules Travel Board hearings, the case is 
REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
Travel Board hearing.  The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




